     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.463 Page 1 of 14



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
       HIGHFIELDS CAPITAL I, LP, et al.,              Case No. 3:18-cv-1276-MMA-AGS
11
                                        Plaintiffs,
12
       v.
13
                                                      ORDER AND STIPULATED
       SEAWORLD ENTERTAINMENT, INC.,
14                                                    PROTECTIVE ORDER
       et al.,
15                                    Defendants.
16
17          IT IS HEREBY STIPULATED AND AGREED, in accordance with Rule 26(c) of

18    the Federal Rules of Civil Procedure, by and among the parties hereto in this action (the
19    “Action”), through their undersigned counsel, that this Stipulation and Protective Order
20    (the “Stipulation and Order”) shall govern the disclosure of confidential information herein
21
      with respect to any materials and information produced or provided in the Action
22
      (“Discovery Materials”), notwithstanding any public entity’s obligations under public
23
24    records statutes.

25                 1.     A party, person, or entity that produces or discloses Discovery
26    Materials in connection with this Action is referred to herein as the “Disclosing Party.”
27
28
                                                1
                                                                             3:18-cv-01276-MMA-AGS
                                                                                    ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.464 Page 2 of 14



1
                   2.     A party, person, or entity that receives Discovery Materials in
2
      connection with this Action is referred to herein as the “Receiving Party.”
3
4                  3.     All Discovery Materials produced or disclosed in connection with this

5     Action shall be used solely for the prosecution or the defense of this Action (including any
6     appeal therefrom), and for no other purpose.
7
                   4.     Any Disclosing Party may, subject to this Stipulation and Order,
8
      designate as “Confidential” information that has not been made public and that the
9
      Disclosing Party believes in good faith constitutes a trade secret or other confidential
10
11    research, development or commercial information, specifically including any information

12    for which applicable federal, state or foreign law requires confidential treatment.
13                 5.     Nothing in this Stipulation and Order shall be construed to provide less
14    protection to confidential information designated by the parties than the Federal Rules of
15
      Civil Procedure or the Local Rules of the United States District Court for the Southern
16
      District of California.
17
18                 6.     The designation of Discovery Materials as Confidential for purposes of

19    this Stipulation and Order shall be made in the following manner by the Disclosing Party:
20                        a.    in the case of documents, exhibits, briefs, memoranda,
21    interrogatory responses, responses to requests for admission or other materials (apart
22
      from depositions): by affixing the legend “CONFIDENTIAL” as appropriate, to any
23
      document containing any confidential information or material at the time such documents
24
      are produced or such information is disclosed, or as soon thereafter as the Disclosing
25
26    Party seeking protection becomes aware of the confidential nature of the information or
27    material disclosed and sought to be protected hereunder. Electronically stored
28    information (“ESI”) designated as “Confidential” Discovery Material must be so
                                                2
                                                                              3:18-cv-01276-MMA-AGS
                                                                                     ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.465 Page 3 of 14



1
      designated by affixing such notice to each Tagged Image File or “TIFF” for any
2
      electronic document produced by the Disclosing Party (or, in the event that any
3
4     documents are produced in native format, by affixing this notice to the slip sheet for such

5     document). Print-outs of any ESI designated as Confidential Discovery Material must be
6     treated as Confidential in accordance with the terms of this Stipulation and Order; and
7
                          b.     in the case of depositions: (i) by a statement on the record, by
8
      counsel, during such deposition, that the entire transcript or a portion thereof shall be
9
      designated as Confidential, as appropriate, hereunder; or (ii) by written notice of such
10
11    designation sent by counsel to counsel for all other parties within thirty (30) days after

12    the mailing by the court reporter to counsel of the transcript of the deposition. The
13    parties shall treat all deposition testimony as Confidential until the expiration of thirty
14    (30) days after the mailing (via overnight mail) to counsel of the transcript of the
15
      deposition. Unless designated as Confidential, any confidentiality is waived after the
16
      expiration of the 30-day period. The parties may modify this procedure for any particular
17
18    deposition or proceeding through agreement on the record at such deposition or

19    proceeding or otherwise by written stipulation, without further order of the Court. If any
20    document or information designated as Confidential is used during the course of a
21    deposition, that portion of the deposition record reflecting such confidential information
22
      shall be sealed and stamped Confidential, and access thereto shall be limited pursuant to
23
      the other terms of this Stipulation and Order.
24
                   7.     Except upon the prior written consent of the Disclosing Party,
25
26    Confidential Discovery Material shall not be disclosed, summarized, or otherwise made
27    available to anyone except the persons described in the below subparagraphs:
28                  (a) the Court and court personnel and any appellate court in this Action;
                                                 3
                                                                                3:18-cv-01276-MMA-AGS
                                                                                       ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.466 Page 4 of 14



1
                    (b) the parties’ in-house and outside counsel participating in the
2
      prosecution and defense of this Action and their legal, clerical, and support staff, including
3
4     temporary or contract staff, or service vendors (including outside copying services, data-

5     processing services, graphic-production services, investigators and litigation support
6     services) assisting in the conduct of this Action;
7
                    (c) the named parties in this Action (including officers, directors, and
8
      employees of the named parties participating in the prosecution and defense of this Action),
9
      professional court reporters, stenographers, or video operators transcribing depositions or
10
11    testimony in this Action;

12                  (d) persons who are indicated in the Confidential Discovery Material to
13    have been authors or recipients (including “bcc” recipients) or custodians of the
14    Confidential Discovery Material, the receipt of which is not in violation of this Stipulation
15
      and Order or any other Order entered in this Action;
16
                    (e) expert witnesses, consultants or investigators (including their
17
18    professional staffs) assisting counsel for any named parties in this Action who are

19    employed or retained by a party who in good faith requires their assistance in the
20    prosecution or defense of this Action, and further provided that (a) any report created by
21    such expert or consultant relying on or incorporating Confidential Discovery Material in
22
      whole or in part shall be designated as “Confidential” by the party responsible for its
23
      creation and (b) the expert witnesses or consultants may not use the Confidential Discovery
24
      Material to their competitive advantage or for any purpose other than relating to this Action
25
26    as provided in paragraph 3 above;
27                  (f)   deponents and witnesses (and counsel for such witnesses) reasonably
28    believed by counsel to be necessary in connection with their testimony in this Action or
                                                 4
                                                                               3:18-cv-01276-MMA-AGS
                                                                                      ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.467 Page 5 of 14



1
      the preparation thereof and provided that a person identified solely in this subparagraph
2
      7(f) shall not be permitted to retain copies of such Confidential Discovery Material;
3
4                    (g) any Early Neutral Evaluator (as defined in CivLR 16.1), mediator or

5     arbitrator engaged by the named parties to the Action;
6                    (h) any insurers and reinsurers of the parties to these proceedings, and
7
      counsel to such insurers and reinsurers as necessary for the prosecution or defense of this
8
      Action; and
9
                     (i)   any other person only upon order of the Court or upon stipulation of the
10
11    party that produced the Confidential Discovery Material.

12                  8.     The designation of any Discovery Material as “Confidential” is not an
13    admission by the Disclosing Party that the Discovery Material is relevant, admissible, or
14    discoverable pursuant to the Federal Rules of Civil Procedure. Further, this Stipulation
15
      and Order is without prejudice to any Disclosing Party’s right to assert that any Discovery
16
      Material is subject to any applicable claim of privilege or protection, including, but not
17
18    limited to, the attorney-client privilege, and the attorney work product doctrine, and is also

19    without prejudice to any other party’s right to contest any claim of privilege or protection.
20                  9.     All persons to whom Confidential Discovery Material is disclosed
21    pursuant to subparagraphs 7(e) or (f) as applicable above must be advised of the contents
22
      of this Stipulation and Order before any disclosure of Confidential Discovery Material. All
23
      persons to whom Confidential Discovery Material is disclosed solely under subparagraph
24
      7(e) must execute a certification evidencing their agreement to the terms of this Stipulation
25
26    and Order, in the form attached as Exhibit A. Such certification shall be retained by counsel
27    to the party that has retained the expert, consultant or investigator.
28
                                                 5
                                                                               3:18-cv-01276-MMA-AGS
                                                                                      ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.468 Page 6 of 14



1
                   10.    The inadvertent production of any Discovery Material in this Action
2
      will be without prejudice to any claim that the material is privileged or protected from
3
4     disclosure under the attorney-client privilege, the attorney work product doctrine, or any

5     other applicable privilege or protection (“Privileged Material”). If a Disclosing Party
6     believes in good faith that Privileged Material was inadvertently produced, the Disclosing
7
      Party may notify any party that received the Privileged Material of the claim of privilege
8
      and the basis for the material being privileged. After receipt of this written notice from the
9
      Disclosing Party, the Receiving Party must promptly return or take commercially
10
11    reasonable efforts to sequester or destroy the Privileged Material and any copies in its

12    possession, custody or control, and take reasonable steps to retrieve the information if the
13    party disclosed it before being notified. Each Receiving Party shall make no further use of
14    the Privileged Material other than to challenge the assertions of privilege under Fed. R.
15
      Civ. P. 26(b)(5)(B).
16
                   11.    The Receiving Party must notify the Disclosing Party in writing within
17
18    fourteen (14) calendar days of receiving written notice whether it objects to the designation

19    of the material referenced in Paragraph 10 as privileged or protected, or the Privileged
20    Material in question shall be deemed privileged or protected. Within seven (7) calendar
21    days of the receipt of an objection, the Receiving Party and the Disclosing Party must meet
22
      and confer in an effort to resolve any disagreement regarding the Disclosing Party’s
23
      designation of the material as privileged or protected. If the parties cannot resolve their
24
      disagreement, the Receiving Party may promptly present the Privileged Materials to the
25
26    Court under seal for a determination of the Disclosing Party’s claim of privilege or
27    protection. While any application of this kind is pending, the Privileged Material subject
28    to that application must be treated by the Receiving Party as privileged or protected until
                                                 6
                                                                               3:18-cv-01276-MMA-AGS
                                                                                      ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.469 Page 7 of 14



1
      the Court rules. If the Court determines that such material is privileged or protected, the
2
      Receiving Party must immediately return or take commercially reasonable efforts to
3
4     destroy the inadvertently disclosed Privileged Material and all copies of it. The Disclosing

5     Party has the burden of showing that the Discovery Material at issue is privileged or
6     protected. Nothing in this Stipulation and Order prevents any party from objecting to the
7
      designation of any Discovery Material as privileged or protected, or from seeking further
8
      protection for any material it produces in discovery.
9
                   12.   If a Disclosing Party inadvertently produces documents that it believes
10
11    constitute Confidential Discovery Material without designating it as Confidential, the

12    Disclosing Party must inform the Receiving Party of the inadvertent production in writing
13    within fourteen (14) calendar days of its discovery. The Receiving Party must thereafter
14    treat the information as Confidential Discovery Material. To the extent the information
15
      may have been disclosed by the Receiving Party to anyone not authorized to receive
16
      Confidential Discovery Material, the Receiving Party must make reasonable efforts to
17
18    retrieve the information promptly and to avoid any further disclosure to anyone not

19    authorized to receive Confidential Discovery Material. To the extent that any such newly
20    designated Confidential Discovery Material already has been filed with the Court, the
21    Disclosing Party bears the burden of seeking relief from the Court to establish and/or
22
      maintain any asserted protection. The Receiving Party reserves all rights to challenge any
23
      claims of inadvertent failure to designate.
24
                   13.   If, at any time, any Discovery Materials governed by this Stipulation
25
26    and Order in possession of a Receiving Party (or any person receiving Discovery Materials
27    through the Receiving Party) are subpoenaed or requested by any court, administrative or
28    legislative body, or other person or entity purporting to have authority to require the
                                                7
                                                                             3:18-cv-01276-MMA-AGS
                                                                                    ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.470 Page 8 of 14



1
      production thereof, the Receiving Party (or any person receiving Discovery Materials
2
      through the Receiving Party) is directed, to the extent permitted by law, to promptly give
3
4     written notice to the Disclosing Party and include with the notice a copy of the subpoena

5     or request. The Receiving Party (or any person receiving Discovery Materials through the
6     Receiving Party) also must make all reasonable, good-faith efforts to provide the
7
      Disclosing Party a reasonable period of time in which to seek to quash, limit or object to
8
      the subpoena or request, or to move for any protection for the Discovery Materials, before
9
      the Receiving Party (or any person receiving Discovery Materials through the Receiving
10
11    Party) takes any action to comply with the subpoena or request. If, in the absence of a

12    protective order or other remedy or the receipt of a waiver by the Disclosing Party, a
13    Receiving Party (or any person receiving Discovery Materials through the Receiving Party)
14    is nonetheless, in the opinion of its counsel, legally compelled to disclose Discovery
15
      Material or else stand liable for contempt or suffer other censure or significant penalty, the
16
      Receiving Party (or any person receiving Discovery Materials through the Receiving Party)
17
18    may, without liability under this Stipulation and Order, disclose only that portion of the

19    Discovery Materials that its counsel advises it is legally required to disclose, provided that
20    the Receiving Party (or any person receiving Discovery Materials through the Receiving
21    Party) exercises commercially reasonable efforts to preserve the confidentiality of any
22
      Confidential Discovery Material. In no event may Discovery Materials subject to this
23
      Stipulation and Order be produced by a Receiving Party (or any person receiving Discovery
24
      Materials through the Receiving Party) without providing the Disclosing Party a reasonable
25
26    opportunity to quash, limit or object, absent a court order to do so or as otherwise provided
27    by law.
28
                                                 8
                                                                               3:18-cv-01276-MMA-AGS
                                                                                      ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.471 Page 9 of 14



1
                   14.   Any party may designate as Confidential any Discovery Materials that
2
      contain Confidential Discovery Material produced by another party or non-party (the
3
4     “Designating Party”), provided that such Discovery Materials contain the Designating

5     Party’s own information, in either original or summarized form. Any such designation of
6     a document shall be made within sixty (60) calendar days of the date of its production to
7
      the Designating Party, unless good cause is shown for a later designation.             Such
8
      designations shall be accomplished by providing written notice to all parties identifying
9
      (by production number, transcript line and page number, or other individually identifiable
10
11    information) the document, testimony, or other information so designated. Where such

12    designations are made by a Designating Party, the provisions of this Stipulation and Order
13    that apply to a Disclosing Party will apply equally to a Designating Party.
14                 15.   At any stage in the proceedings, any party may object to a designation
15
      of Discovery Materials as Confidential under this Stipulation and Order. The party
16
      objecting to confidentiality must notify, in writing, counsel for the party designating
17
18    Discovery Materials as Confidential of the objected-to-materials. If the dispute is not

19    resolved consensually between the parties within fifteen (15) days of receipt of such notice
20    of objection, the objecting party may move the Court for a ruling on the objection. The
21    materials at issue must be treated as Confidential until the Court has ruled on the objection
22
      or the matter has otherwise been resolved.
23
                   16.   If counsel for any party or non-party files in or submits to this Court
24
      any Confidential Discovery Material, information derived therefrom, or any papers
25
26    containing or revealing such information, the pages containing or revealing the
27    Confidential Discovery Material must be filed only in sealed envelopes or other
28    appropriately sealed containers on which shall be endorsed the caption of the relevant
                                                9
                                                                              3:18-cv-01276-MMA-AGS
                                                                                     ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.472 Page 10 of 14



1
       action and which shall clearly bear the stamp “CONFIDENTIAL” in accordance with the
2
       relevant rules and procedures of the Court. All materials filed under seal will be available
3
4      to the Court and to counsel for the parties for viewing and/or copying. Filing a document

5      under seal is without prejudice to any party’s right to argue to the Court that the document
6      is not Confidential and need not be preserved under seal. Redacted pages must be filed in
7
       the public record.
8
                    17.     After the termination of the Action (including all appeals relating to the
9
       Action having been exhausted or the time to appeal having expired), this Stipulation and
10
11     Order shall continue to be binding upon the parties hereto, and upon all persons to whom

12     Confidential Discovery Material has been disclosed or communicated, and this Court will
13     retain jurisdiction over the parties for enforcement of its provisions.
14                  18.     Within sixty (60) calendar days after the final conclusion of all aspects
15
       of the Action by judgment not subject to further appeal or by settlement, the parties must
16
       take commercially reasonable efforts to see that all Confidential Discovery Material and
17
18     copies are either (a) destroyed or deleted, and the Receiving Party must provide the

19     Disclosing Party with a certification stating that commercially reasonable efforts were
20     taken to destroy or delete the Disclosing Party’s Confidential Discovery Material; or (b)
21     returned by the Receiving Party to the Disclosing Party. As to those materials containing
22
       Confidential Discovery Material that constitute counsel’s work product, were served in the
23
       Action, filed with the Court, and/or marked as trial exhibits, counsel may retain these
24
       documents if such counsel otherwise comply with this Stipulation and Order with respect
25
26     to the retained material.
27                  19.     Each party must promptly advise the Disclosing Party through counsel
28     of any losses or compromises of the confidentiality of the Confidential Discovery Material
                                                  10
                                                                                 3:18-cv-01276-MMA-AGS
                                                                                        ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.473 Page 11 of 14



1
       governed by this Stipulation and Order. If a Receiving Party learns that, by inadvertence
2
       or otherwise, it has disclosed Confidential Discovery Material to any person or in any
3
4      circumstance not authorized under this Stipulation and Order, the Receiving Party must, as

5      soon as practicable, but in any event, not longer than five (5) business days after discovery
6      by the Receiving Party and/or counsel of record of the disclosure, (a) notify in writing the
7
       Disclosing Party of the unauthorized disclosures, (b) make reasonable efforts to retrieve all
8
       copies of the Confidential Discovery Material, (c) inform the person or persons to whom
9
       unauthorized disclosures were made of all the terms of this Stipulation and Order, and (d)
10
11     request such person or persons to execute the “Undertaking Regarding Protective Order”

12     (Exhibit A hereto).
13                  20.      Nothing in this Stipulation and Order shall be construed to limit any
14     Disclosing Party’s use or disclosure of its own documents, materials, or information that
15
       the Disclosing Party has designated as Confidential under this Stipulation and Order.
16
                    21.      In addition, nothing in this Stipulation and Order prevents or limits
17
18     disclosure, use or dissemination of any documents, information or material that:

19                   (a) was, is or becomes public, not in breach of this Stipulation and Order;
20     or
21                   (b) is acquired by a party from a non-party having the right to disclose the
22
       documents, information or material or is learned by a party as a result of that party’s own
23
       independent efforts, investigation, or inquiry.
24
                    22.      A non-party from whom discovery is sought by the parties to this
25
26     Action may designate Discovery Materials produced by it as “Confidential” under this
27     Stipulation and Order, if the non-party has endorsed a copy of Exhibit A to this Stipulation
28     and Order and delivered it to the requesting party who, in turn, must serve it upon counsel
                                                  11
                                                                               3:18-cv-01276-MMA-AGS
                                                                                      ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.474 Page 12 of 14



1
       for the other parties.     Under these circumstances, Discovery Material designated
2
       “Confidential” by a non-party is assigned the same protection as Discovery Material so
3
4      designated by a Disclosing Party, and all rights and obligations applicable to a Disclosing

5      Party under this Stipulation and Order shall apply to a non-party designating Discovery
6      Material “Confidential.”     All rights and obligations applicable to parties receiving
7
       Confidential Discovery Material from a party apply to any party receiving Confidential
8
       Discovery Material from a non-party.
9
                    23.    If additional persons become parties to this Action, these parties may
10
11     not have access to Confidential Discovery Material produced by or obtained from any

12     Disclosing Party until the Disclosing Party provides its consent (which shall not be
13     unreasonably withheld), endorses a copy of Exhibit A to this Stipulation and Order, files
14     the endorsed Exhibit A with the Court and delivers it to all parties.
15
                    24.    This Stipulation and Order does not affect or limit in any way the
16
       admissibility or use of any document, testimony, or other evidence at trial, in briefing or
17
18     on a hearing of this Action, or prejudice or limit in any way the rights of any party to object

19     to the authenticity, admissibility into evidence, or use of any document, testimony, or other
20     evidence at trial or a hearing; provided, however, that nothing in this paragraph shall
21     change or otherwise alter the parties’ rights with respect to documents filed under seal, as
22
       outlined in Paragraph 16 above.
23
                    25.    Nothing in this Stipulation and Order prevents any party from:
24
                     (a) applying to the Court for further or additional protective orders, for the
25
26     modification of this Stipulation and Order, or for judicial relief with regard to any provision
27     of this Stipulation and Order; or
28
                                                  12
                                                                                 3:18-cv-01276-MMA-AGS
                                                                                        ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.475 Page 13 of 14



1
                     (b) agreeing with the other parties in writing to modify this Order, subject
2
       to approval of the Court.
3
4                   26.   This Stipulation and Order may be executed in counterparts.

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               13
                                                                             3:18-cv-01276-MMA-AGS
                                                                                    ATTACHMENT A
     Case 3:18-cv-01276-MMA-AGS Document 71 Filed 06/11/20 PageID.476 Page 14 of 14



1                                            EXHIBIT A
2            I, _______________________________, declare that:
3               1. I have received a copy of the Stipulated Protective Order, entered on
4      ________________ (the “Stipulation and Order”) in the action entitled Highfields Capital
5      I, LP, et al. v. SeaWorld Entertainment, Inc., et al., No. 3:18-cv-01276-MMA (AGS) (S.D.
6      Cal.), and I have read and understand its provisions.
7               2. I will comply with all of the provisions of the Stipulation and Order. I will
8      hold in confidence, will not disclose to anyone other than those persons specifically
9      authorized by the Stipulation and Order, and will not use for purposes other than for this
10     Action any information designated “Confidential” that I receive in this Action, except as
11     otherwise permitted under the terms of the Stipulation and Order.
12
13     Dated:
14
15
16                                                    _____________________________
17                                                    Signature
18
19                                             ORDER
20           GOOD CAUSE APPEARING, the Court hereby approves this Protective Order.
21           IT IS SO ORDERED.
22
       Dated: June 11, 2020
23
24
25
26
27
28
                                                1
                                                                              3:18-cv-01276-MMA-AGS
                                                                                     ATTACHMENT A
